DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
-Regarding claims 10 and 20 the phrase “wherein the at least one magnet of the user-worn device is configured to extend and retract from a body of the user-worn device while magnetically engaged with the at least one magnet of the interface of the slicer” fails to comply with the written description requirement. Paragraph 0049 of the specification appears to only provide support for an extendable portion 325 that may extend or retract. The extendible portion may include magnets, however, as currently claimed, the magnet itself must extend and retract from a body of the user worn device. How does the magnet extend or retract from portion 325? Is the magnet different than the extendable portion 325, or are they the same structure?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the phrase “wherein the at least one processor is configured to receive a user command to fold the sliced portion of the product into the predetermined shape” is unclear. What structure is associated with the processor to allow for the user command to “fold” the product? How can the processor, by itself, fold the sliced portion of the product into a predetermined shape? Examiner notes claim 15 to have a similar issue, although differing language.
--Regarding claims 10 and 20 the phrase “wherein the at least one magnet of the user-worn device is configured to extend and retract from a body of the user-worn device while magnetically engaged with the at least one magnet of the interface of the slicer” is unclear. Paragraph 0049 of the specification appears to only provide support for an extendable portion 325 that may extend or retract. The extendible portion may include magnets, however, as currently claimed, the magnet itself must extend and retract from a body of the user worn device. How does the magnet extend or retract from portion 325? How does the structure of the connector block and the extendible portion work in conjunction with the magnets to extend or retract? Is the magnet telescoping to some degree thereby allowing for extension?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capone (U.S. Patent Pub. No. 2017/0106557).
	Regarding claim 1, Capone teaches a slicer system (1) comprising a slicer comprising a slicer blade (2) configured for slicing a product (abstract); a first motor (12) configured to rotate the slicer blade(Figure 1 and Paragraph 0041); an in-feed table (14) configured to hold the product and move, while the product is sliced by the slicer blade (Figure 1); an out-feed table (31) configured to receive a sliced portion of the product, in response to the slicer blade slicing the product (Paragraph 0044); at least one second motor, each of the at least one second motor configured to move the out-feed table in at least one direction (Figures 1-6 and Paragraphs 0046-0048); and at least one processor (121) configured to cause the sliced portion of the product to be received on the out-feed table in a predetermined shape by controlling the at least one second motor to move the out-feed table while the slicer is slicing the product (Paragraphs 0032 and 0044 and Figure 1; Examiner notes the control device is connected to the drive mechanism thereby allowing for the motor to control the movement of the outfeed table providing a shape of the product received on outfeed table (31)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Capone (U.S. Patent Pub. No. 2017/0106557) in view of Pasek (U.S. Patent Pub. No. 2009/0120256).
Regarding claim 2, Capone provides a guard (21) configured to cover the slicer blade (Figure 1).
Capone does not provide a third motor configured to move the guard between a first position in which the guard covers the slicer blade from an outside and a second position in which slicer blade is unguarded by the guard, wherein the at least one processor is configured to control the third motor to move the guard.
Pasek teaches it is known in the art of food slicers to incorporate a motor (2073) configured to move a guard (2070) between a first position in which the guard covers the slicer blade from an outside and a second position in which slicer blade is unguarded by the guard (Figures 1-2 and Paragraphs 0189-0192), a processor (4010) is configured to control the motor to move the guard (Paragraphs 0220 and 0244).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Capone to incorporate the teachings of Pasek to provide a moveable guard. In doing so, it allows for the guard to be moved into multiple positions, thereby providing a safer cutting device.

Regarding claim 3, the modified device of Capone provides wherein the at least one processor is configured to cause the guard to be in the first position while the product is sliced (abstract) by the slicer blade (Pasek Figures 1-2 and Paragraphs 0189-0192).
Regarding claim 4, the modified device of Capone provides wherein the at least one processor is configured to cause the guard to be in the second position in response to a slicing operation of the slicer blade being completed (Pasek Figures 1-2 and Paragraphs 0189-0192).

Regarding claim 12, Capone provides a guard (21) configured to cover the slicer blade (Figure 1).
Capone does not provide a third motor configured to move the guard between a first position in which the guard covers the slicer blade from an outside and a second position in which slicer blade is unguarded by the guard, and the method further comprising controlling, with the at least one processor, the third motor to move the guard.
Pasek teaches it is known in the art of food slicers to incorporate a motor (2073) configured to move a guard (2070) between a first position in which the guard covers the slicer blade from an outside and a second position in which slicer blade is unguarded by the guard (Figures 1-2 and Paragraphs 0189-0192), a processor (4010) is configured to control the motor to move the guard (Paragraphs 0220 and 0244).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Capone to incorporate the teachings of Pasek to provide a moveable guard. In doing so, it allows for the guard to be moved into multiple positions, thereby providing a safer cutting device.

Regarding claim 13, the modified device of Capone provides wherein the controlling the third motor to move the guard comprises controlling, with the at least one processor, the guard to be in the first position, and the slicing the product (Abstract) comprises slicing the product while the guard is controlled to be in the first position (Pasek Figures 1-2 and Paragraphs 0189-0192).
Regarding claim 14, the modified device of Capone provides wherein the controlling the third motor to move the guard comprises controlling, with the at least one processor, the guard to be in the second position in response to a slicing operation of the slicer blade being completed (Pasek Figures 1-2 and Paragraphs 0189-0192).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Capone (U.S. Patent Pub. No. 2017/0106557) in view of Pasek (U.S. Patent Pub. No. 2009/0120256) as applied to claim 1 above, and further in view of Weber (U.S. Patent Pub. No. 2015/0224667)
Regarding claim 5, the modified device of Capone does not provide wherein the at least one processor is configured to receive a user command to fold the sliced portion of the product into the predetermined shape.
Weber teaches it is known in the art of slicing machines to incorporate a slicing device (11) including a control device, configured to receive a user command to fold the sliced portion of the product into the predetermined shape (Paragraph 0010).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Capone to incorporate the teachings of Weber to provide a control unit to shape a workpiece. In doing so, it allows for the workpiece to be placed and oriented as desired by the user (paragraph 0010 and 0061). 

Regarding claim 15, the modified device of Capone does not provide receiving, with the at least one processor, a user command to fold the sliced portion of the product into the predetermined shape.
Weber teaches it is known in the art of slicing machines to incorporate a slicing device (11) including a control device, configured to receive a user command to fold the sliced portion of the product into the predetermined shape (Paragraph 0010).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Capone to incorporate the teachings of Weber to provide a control unit to shape a workpiece. In doing so, it allows for the workpiece to be placed and oriented as desired by the user (paragraph 0010 and 0061). 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Capone (U.S. Patent Pub. No. 2017/0106557) in view of Pasek (U.S. Patent Pub. No. 2009/0120256) as applied to claims 1-3 above, and further in view of Clem (U.S. Patent No. 2007/0044627).
Regarding claim 6, the modified device of Capone does not provide wherein the in-feed table configured to be manually moved by a user, at least one processor is further configured to receive a user command to operate the slicer in a manual mode and keep, while the slicer is operating in the manual mode, the guard in the second position, while the user is manually moving the in-feed table to cut the product.
Clem teaches it is known in the art of slicers to incorporate a slicer (10) with an in-feed table (12, 16) is configured to be manually moved by a user, a processor (30) is further configured to receive a user command to operate the slicer in a manual mode (Paragraph 0028), and keep, while the slicer is operating in the manual mode, a guard in position, while the user is manually moving the in-feed table to cut the product (Figures 1-2 and Paragraphs 0006, 0024-0028; Examiner notes the product table must be moved by the user, and the workpiece must be moved across the blade, thereby having the knife guard in an “unguarded” position).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Capone to incorporate the teachings of Clem to provide a manual mode. Doing so provides for an enhanced sanitary environment, enables easier operation and cleaning and incorporates a number of enhanced ergonomic features (Paragraph 0002).

Regarding claim 16, the modified device of Capones does not provide, further comprising: receiving, with the at least one processor, a user command to operate the slicer in a manual mode; and controlling, with the at least one processor, the guard to be moved into the second position in response to receiving the user command, and manually slicing the product with the slicer blade.
Clem teaches it is known in the art of slicers to incorporate a slicer (10) with an in-feed table (12, 16) is configured to be manually moved by a user, a processor (30) is further configured to receive a user command to operate the slicer in a manual mode (Paragraph 0028), and keep, while the slicer is operating in the manual mode, a guard in position, while the user is manually moving the in-feed table to cut the product (Figures 1-2 and Paragraphs 0006, 0024-0028; Examiner notes the product table must be moved by the user, and the workpiece must be moved across the blade, thereby having the knife guard in an “unguarded” position).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Capone to incorporate the teachings of Clem to provide a manual mode. Doing so provides for an enhanced sanitary environment, enables easier operation and cleaning and incorporates a number of enhanced ergonomic features (Paragraph 0002).

Claimed Subject Matter
It is to be noted that claims 10 and 20 have not been rejected over prior art.  It may or may not be readable over the prior art but cannot be determined at this time in view of the issues under 35 USC § 112.
The prior art fails to anticipate or make obvious the extendible or retractable magnet by itself. Examiner notes as currently claimed, the magnet extend and retracts from a body of a user worn device.
Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to anticipate or make obvious the slicer system of claim 7 and the method of claim 17 including “the at least one magnet of the interface being configured to magnetically engage with the at least one magnet of the user-worn device, such that the conductive path of the user-worn device is electrically connected to the conductive path of the slicer, and the at least one processor of the slicer is configured to move the guard into the first position or the second position in response to receiving a specified signal from the conductive path of the user-worn device”.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  09/10/2022Examiner, Art Unit 3724